DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed on June 29, 2021, with respect to 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-3, 5, and 7-11 are allowable.

	a document cover disposed above the casing, the document cover having one end portion and the other end portion opposite to the first end portion in a first direction and configured to pivotally move about the one end portion between a closed position in which the other end portion of the document cover covers the document glass and an open position in which the other end portion of the document cover uncovers the document glass, the other end portion of the document cover having an end surface that intersects, when the document cover is at the closed position, with an upper surface of the document glass, the end surface having an indication indicating a location to which an external device is to be brought into proximity to establish short- range wireless communication between the document scanner and the external device; 
	a control panel configured to enable an operation of the document scanner, the control panel being disposed closer to one end of the document glass in a second direction perpendicular to the first direction and parallel to the document glass than the other end of the document glass opposite to the end in the second direction;
	a USB port disposed on a side surface of the control panel closer to a center of 
the casing in the second direction;
          wherein the indication of the document cover is disposed at a position higher than the control panel and at a position overlapping with the control panel in the second 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Okada (US Publication No. 2019/0199867) discloses an image forming apparatus include an operation panel having an operation display wherein the operation panel includes a first operation key the receives a first operation command from a user, a second operation key that receives a second operation command from the user, and a near field communication unit that performs wireless communication with a portable terminal in a close range.  Okada fails to teach that the near field communication unit is disposed at a position higher that the control panel and a position overlapping with the control panel in the second direction wherein the indication of the document cover faces in the first direction , and the USB port of the control panel faces in the second direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH THI NGUYEN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676


October 25, 2021